DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/07/2019.
Claim Objections
Claims 5-7,9-10, 16, and 18-19 are  objected to because of the following informalities:   those claims has phrase “ERC 721 or ERC20, would have been abbreviated. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claims 1-20, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
 	As per claim 1, Although the preamble of the claim call for a system (user equipment), it appears that the body of the claim only recites software (a blockchain database, tokens, smartcontract, a communication logic, and a virtual machine logic)  to implement the functions wherein the memory and processor are not part of the system.  As such, the claim does not fall within one of the four statutory classes.
	Dependent claims 2-11 are rejected under the same analysis as set forth above. 


Dependent claims 13-20 are rejected under the same analysis as set forth above. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7,9,10,12,18,19, are rejected under 35 U.S.C. 103 as being unpatentable over Hertzog et al US 2020/0027067 in view of Liu US 2019/0385156.

As per claim 1, Hertzog disclose an integrated supply platform system, the system comprising: 
 	 a blockchain database maintained by a blockchain network, the blockchain network comprising a plurality of nodes ([0339] A block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another);
 	a plurality of tokens maintained in the blockchain database (fig.10A, par 0012 emergence of the Ethereum network allows easy issuance of Tokens with minimal setup ); 
 a smart contract describing a deal between a first user and a second user, the smart contract configured to transfer at least one token between the first and second users upon completion of the deal ( par 0018 receive, by the secure ledger network, a request to validate a smart contract, i.e. smart contract, that determines at least one rule for performing a transaction, i.e. deal, related to a first cryptocurrency token, wherein an execution of the transaction may include determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token, i.e. one token, and a status of an other cryptocurrency token; determine whether to validate the smart contract; when determining to validate the smart contract then updating a secure ledger maintained by the secure ledger network with the smart contract; receiving, by the secure ledger network, a request to execute a transaction related to the first cryptocurrency token; par 0164  Distributing (908) block N1 to every party of the blockchain network (this may include distributing block N1 to the first and/or second computers 801 and 802),i.e. a first user and a second user respectively, see alos 0252 and 0253 ); 
 a communication logic stored in the memory of a client device ( par 0012 a new blockchain utilizing custom user clients and mining algorithm, in order to issue a custom decentralized virtual currency. The emergence of the Ethereum network allows easy issuance of Tokens with minimal setup), the communication logic executable by a processor of the client device and configured to communicate data of the smart contract between the client device and the blockchain database ( [0021] A validation of the smart contact (before uploading the smart contract to the secure ledger) may or may not involve determining whether to reject the upload of the smart contract. The validation may include determining that a party is willing to pay for the upload of the smart contract to the secure ledger); and 
 a virtual machine logic stored in a memory of a node of the blockchain network, executable by a processor of the node of the blockchain network and configured to incorporate the data of the smart contract into the blockchain database ( par 0021 A validation of the smart contact (before uploading the smart contract to the secure ledger, i.e. a virtual machine logic) may or may not involve determining whether to reject the upload of the smart contract. The validation may include determining that a party is willing to pay for the upload of the smart contract to the secure ledger. And 0026 a digital signature, i.e. incorporate the data of the smart contract; verify the authenticity of the digital signature; verify the code of the smart contract; update a secure ledger maintained by the secure ledger network with the smart contract; receive, by the secure ledger network, a request to execute a transaction related to the smart contract generated cryptocurrency token; and perform the transaction by executing, by the secure ledger network, the smart contract).  
Hertzog does not explicitly disclose token between first user and second user.
However, Liu disclose token between first user and second user (par 0034  the platform can facilitate the swap of ETH, ERC20 crypto tokens, and even ERC721 non fungible crypto tokens through the Ethereum Swap Smart Contract between  and 0044] This function gives the Swap Smart Contract access to the crypto token to be traded [0045] Settle=>input parameters include User A and User B's wallet addresses, crypto token amounts, crypto token contract addresses, expiration time, nonce number, and signatures).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).
 	As per claim 5, Hertzog in view of Liu discloses the system of claim 1, Liu discloses wherein plurality of tokens comprises at least one ERC721 token ( par 0034  the platform can facilitate the swap of ETH, ERC20 crypto tokens, and even ERC721 non fungible crypto tokens through the Ethereum Swap Smart Contract between  and 0044] This function gives the Swap Smart Contract access to the crypto token to be traded [0045] Settle=>input parameters include User A and User B's wallet addresses, crypto token amounts, crypto token contract addresses, expiration time, nonce number, and signatures).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).
 	As per claim 7, Hertzog in view of Liu discloses the system of claim 1, Liu discloses  wherein plurality of tokens comprises at least one ERC20 token ( 0035, Step 1). Assume an User A possesses 1 ERC721 token and would like to exchange it for 0.5 ETH, he/she would create a request order and publish it to the OrderBook.
[0036] Step 2). User B queries open orders from the OrderBook and sees User A's request order. [0037] Step 3). User B takes User A's order and calls the Approve function from the Ethereum Swap Smart Contract. This will approve 0.5 ETH of User B's wallet to the Swap Smart Contract with signature from User A's request order. Once this function is successfully called, User A will be informed through direct messaging.
[0038] Step 4). User A can manually approve the ERC721 token to the Ethereum Swap Smart Contract or set up auto approval when will call the Approve function automatically when someone takes the request and approves. [0039] Step 5). Once the Approve function is completed, User A will notify the Settle Controller. [0040] Step 6). The Settle Controller then will transfer the exchanged crypto tokens through the Settle function of the Swap Smart Contract. It will decode approval data based on request order data and it authenticated, User A's collectible will be sent to User B and User B's 0.5 ETH will be transferred to User A through the smart contract).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).

 	As per claim 9, Hertzog in view of Liu discloses the system of claim 1,Liu discloses  wherein the smart contract is a reward smart contract that provides an ERC20 token to a wallet of a user when the user performs a number of interactions with the system ( [0050] Step 3). User B takes User A's order and calls the Approve function from the Bitcoin Swap Smart Contract. This will approve 0.6 BTC of User B's wallet to the Bitcoin Swap Smart Contract with signature from User A's request. Once this function is successfully called, User A will be informed through direct messaging.
[0051] Step 4). User A can manually approve the 10 ETH to the Ethereum Swap Smart Contract or set up auto approval when will call the Approve function automatically when someone takes the request and approves. [0052] Step 5). Once the Approve function is successfully called, User A will transfer the 10 ETH to the Settle Controller.
[0053] Step 6). User B then transfers the 0.6 BTC to the Settle Controller, [0054] Step 7). The Settle Controller will call the Deliver function from the Ethereum Swap Smart Contract and the Bitcoin Swap Smart Contract. The Deliver functions will send User A's 10 ETH to User B and User B's 0.6 BTC to User A through the smart contracts.
[0055] Note: If User B does not transfer the 0.6 BTC or either of the Deliver function fails or the expiration time arrives, the Settle Controller will do DeliverBack to transfer the 10 ETH back to User A and the 0.6 BTC back to User B).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).

 	As per claim 18, Hertzog in view of Liu discloses the system of claim 12,Liu discloses  wherein the smart contract is a reward smart contract that provides an ERC20 token to a wallet of a user when the user performs a number of interactions with the system ( [0050] Step 3). User B takes User A's order and calls the Approve function from the Bitcoin Swap Smart Contract. This will approve 0.6 BTC of User B's wallet to the Bitcoin Swap Smart Contract with signature from User A's request. Once this function is successfully called, User A will be informed through direct messaging.
[0051] Step 4). User A can manually approve the 10 ETH to the Ethereum Swap Smart Contract or set up auto approval when will call the Approve function automatically when someone takes the request and approves. [0052] Step 5). Once the Approve function is successfully called, User A will transfer the 10 ETH to the Settle Controller.
[0053] Step 6). User B then transfers the 0.6 BTC to the Settle Controller, [0054] Step 7). The Settle Controller will call the Deliver function from the Ethereum Swap Smart Contract and the Bitcoin Swap Smart Contract. The Deliver functions will send User A's 10 ETH to User B and User B's 0.6 BTC to User A through the smart contracts.
[0055] Note: If User B does not transfer the 0.6 BTC or either of the Deliver function fails or the expiration time arrives, the Settle Controller will do DeliverBack to transfer the 10 ETH back to User A and the 0.6 BTC back to User B).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).

 	As per claim 10, Hertzog in view of Liu discloses the system of claim 1,Liu discloses further comprising an oracle node, wherein the oracle node is configured to exchange an ERC20 token from Mainnet to an ERC721 token inside a consortium chain of the blockchain database ( [0038] Step 4). User A can manually approve the ERC721 token to the Ethereum Swap Smart Contract or set up auto approval when will call the Approve function automatically when someone takes the request and approves.
[0039] Step 5). Once the Approve function is completed, User A will notify the Settle Controller. [0040] Step 6). The Settle Controller then will transfer the exchanged crypto tokens through the Settle function of the Swap Smart Contract. It will decode approval data based on request order data and it authenticated, User A's collectible will be sent to User B and User B's 0.5 ETH will be transferred to User A through the smart contract.
[0041] FIG. 2 is a graphical display of the same-chain crypto token swap process. [0042] Summary of the basic major functions of swap smart contract for each blockchain: [0043] Approve=>input parameters include the Swap Smart Contract's contract address and crypto token approval value [0044] This function gives the Swap Smart Contract access to the crypto token to be traded [0045] Settle=>input parameters include User A and User B's wallet addresses, crypto token amounts, crypto token contract addresses, expiration time, nonce number, and signatures).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).

 	As per claim 19, Hertzog in view of Liu discloses the system of claim 12,Liu discloses further comprising an oracle node, wherein the oracle node is configured to exchange an ERC20 token from Mainnet to an ERC721 token inside a consortium chain of the blockchain database ( [0038] Step 4). User A can manually approve the ERC721 token to the Ethereum Swap Smart Contract or set up auto approval when will call the Approve function automatically when someone takes the request and approves.
[0039] Step 5). Once the Approve function is completed, User A will notify the Settle Controller. [0040] Step 6). The Settle Controller then will transfer the exchanged crypto tokens through the Settle function of the Swap Smart Contract. It will decode approval data based on request order data and it authenticated, User A's collectible will be sent to User B and User B's 0.5 ETH will be transferred to User A through the smart contract.
[0041] FIG. 2 is a graphical display of the same-chain crypto token swap process. [0042] Summary of the basic major functions of swap smart contract for each blockchain: [0043] Approve=>input parameters include the Swap Smart Contract's contract address and crypto token approval value [0044] This function gives the Swap Smart Contract access to the crypto token to be traded [0045] Settle=>input parameters include User A and User B's wallet addresses, crypto token amounts, crypto token contract addresses, expiration time, nonce number, and signatures).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).



 	As per claim 12, Hertzog discloses an integrated supply platform system, the system comprising:
 	 - a blockchain database maintained by a blockchain network, the blockchain network comprising a plurality of nodes ( ([0339] A block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another) ;  48-
 	a plurality of tokens maintained in the blockchain database, wherein the plurality of tokens ((fig.10A, par 0012 emergence of the Ethereum network allows easy issuance of Tokens with minimal setup  ); 
 a smart contract describing a deal between a first user and a second user, the smart contract configured to transfer at least one system token between the first and second users upon completion of the deal (( par 0018 receive, by the secure ledger network, a request to validate a smart contract, i.e. smart contract, that determines at least one rule for performing a transaction, i.e. deal, related to a first cryptocurrency token, wherein an execution of the transaction may include determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token, i.e. one token, and a status of an other cryptocurrency token; determine whether to validate the smart contract; when determining to validate the smart contract then updating a secure ledger maintained by the secure ledger network with the smart contract; receiving, by the secure ledger network, a request to execute a transaction related to the first cryptocurrency token; par 0164  Distributing (908) block N1 to every party of the blockchain network (this may include distributing block N1 to the first and/or second computers 801 and 802),i.e. a first user and a second user respectively, see alos 0252 and 0253 ); 
 
a communication logic stored in the memory of a client device ( par 0012 a new blockchain utilizing custom user clients and mining algorithm, in order to issue a custom decentralized virtual currency. The emergence of the Ethereum network allows easy issuance of Tokens with minimal setup), the communication logic executable by a processor of the client device and configured to communicate data of the smart contract between the client device and the blockchain database( [0021] A validation of the smart contact (before uploading the smart contract to the secure ledger) may or may not involve determining whether to reject the upload of the smart contract. The validation may include determining that a party is willing to pay for the upload of the smart contract to the secure ledger);  ; and 
 a virtual machine logic stored in a memory of a node of the blockchain network, executable by a processor of the node of the blockchain network and configured to incorporate the data of the smart contract into the blockchain database( par 0021 A validation of the smart contact (before uploading the smart contract to the secure ledger, i.e. a virtual machine logic) may or may not involve determining whether to reject the upload of the smart contract. The validation may include determining that a party is willing to pay for the upload of the smart contract to the secure ledger. And 0026 a digital signature, i.e. incorporate the data of the smart contract; verify the authenticity of the digital signature; verify the code of the smart contract; update a secure ledger maintained by the secure ledger network with the smart contract; receive, by the secure ledger network, a request to execute a transaction related to the smart contract generated cryptocurrency token; and perform the transaction by executing, by the secure ledger network, the smart contract).  
Hertzog does not explicitly disclose tokens comprises at least one ERC721 token and at least one ERC20 token.
However, Liu disclose tokens comprises at least one ERC721 token and at least one ERC20 token(par 0034  the platform can facilitate the swap of ETH, ERC20 crypto tokens, and even ERC721 non fungible crypto tokens through the Ethereum Swap Smart Contract between  and 0044] This function gives the Swap Smart Contract access to the crypto token to be traded [0045] Settle=>input parameters include User A and User B's wallet addresses, crypto token amounts, crypto token contract addresses, expiration time, nonce number, and signatures).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, because doing so would provide a platform is truly peer-to-peer as users are directly communicating and exchanging crypto tokens, straight through their crypto wallets(par 0029).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Hertzog et al US 2020/0027067 in view of Liu US 2019/0385156 in view of Allen et al US 2020/0202311.
As per claim 6, Hertzog in view of Liu discloses the system of claim 1, Liu discloses wherein the at least one ERC721 token comprises geo-waypoint data ([0038] Step 4). User A can manually approve the ERC721 token to the Ethereum Swap Smart Contract or set up auto approval when will call the Approve function automatically when someone takes the request and approves and  [0034] For same-blockchain crypto token trading, the decentralized crypto token swap platform supports the exchange of all types of crypto tokens released on that blockchain. Take Ethereum as an example, the platform can facilitate the swap of ETH, ERC20 crypto tokens, and even ERC721 non fungible crypto tokens through the Ethereum Swap Smart Contract.).  
 The combination does not disclose token comprises geo-waypoint data.
However, Allen discloses token comprises geo-waypoint data (0034] All of the transactions within the system 10 of the present invention can involve one or more of the utility tokens, reserve tokens and security tokens for the digital coins. In some embodiments, the digital coins can define transfer and transferFrom functions based on the ERC-20 token standard, such that said functions are called every time some of the utility tokens, reserve tokens and security tokens for the digital coins are transferred between different accounts and/or locations (e.g., being used as compensation, bought, sold, traded, converted, etc.). The stabilization algorithm can be run for every time a digital coin transaction occurs, and can be implemented within the transfer and transferFrom functions. In other words, any transaction involving the token changing ownership ensures that the stabilization process (e.g., as discussed with respect to FIGS. 2-7) is automatically run. This makes it possible to use this design for any and all use cases that require a stable cryptocurrency or digital currency. In this way, the digital coins can be stabilized no matter how they are used because the same functions are used to transfer the tokens between parties).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of tokens includes of location of Allen, because doing so would provide security tokens for the digital coins are transferred between different accounts and locations (par 0034).


As per claim 16, Hertzog in view of Liu discloses the system of claim 15, Liu discloses wherein the at least one ERC721 token comprises geo-waypoint data ([0038] Step 4). User A can manually approve the ERC721 token to the Ethereum Swap Smart Contract or set up auto approval when will call the Approve function automatically when someone takes the request and approves and  [0034] For same-blockchain crypto token trading, the decentralized crypto token swap platform supports the exchange of all types of crypto tokens released on that blockchain. Take Ethereum as an example, the platform can facilitate the swap of ETH, ERC20 crypto tokens, and even ERC721 non fungible crypto tokens through the Ethereum Swap Smart Contract.).  
 The combination does not disclose token comprises geo-waypoint data.
However, Allen discloses token comprises geo-waypoint data (0034] All of the transactions within the system 10 of the present invention can involve one or more of the utility tokens, reserve tokens and security tokens for the digital coins. In some embodiments, the digital coins can define transfer and transferFrom functions based on the ERC-20 token standard, such that said functions are called every time some of the utility tokens, reserve tokens and security tokens for the digital coins are transferred between different accounts and/or locations (e.g., being used as compensation, bought, sold, traded, converted, etc.). The stabilization algorithm can be run for every time a digital coin transaction occurs, and can be implemented within the transfer and transferFrom functions. In other words, any transaction involving the token changing ownership ensures that the stabilization process (e.g., as discussed with respect to FIGS. 2-7) is automatically run. This makes it possible to use this design for any and all use cases that require a stable cryptocurrency or digital currency. In this way, the digital coins can be stabilized no matter how they are used because the same functions are used to transfer the tokens between parties).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of tokens includes of location of Allen, because doing so would provide security tokens for the digital coins are transferred between different accounts and locations (par 0034).


Claims 2 -3, 11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hertzog et al US 2020/0027067 in view of Liu US 2019/0385156 in view of Sen et al US 2020/0320043.

 	As per claim 2, Hertzog in view of Lie discloses the system of claim 1, wherein  the Hertzog  discloses the blockchain database is a blockchain database ( 0339] A block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another), and wherein the virtual machine logic is configured to perform a cryptographic hash function on the data of the smart contract that is incorporated into the blockchain database ([0156] A computer, network, or blockchain, may deploy a smart contract. A smart contract is computer code that implements transactions of a contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform) that supports recording transactions in blockchains. In addition, the smart contract itself is recorded as a transaction in the blockchain using an identity token that is a hash (i.e., identity token) of the computer code so that the computer code that is executed can be authenticated. When deployed, a constructor of the smart contract executes initializing the smart contract and its state. The state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree). When a transaction is recorded against a smart contract, a message is sent to the smart contract and the computer code of the smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account). The computer processes the code and ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain. For example, a smart contract may request an exchange of one type of cryptocurrency token to another. The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts).  
 	The combination does not discloses the blockchain database is a permissioned blockchain database.
 	However, Sen discloses  the blockchain database is a permissioned blockchain database (par 0027 0027] A decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A blockchain is an example of a decentralized database which includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties. The untrusted parties are referred to herein as peers or peer nodes. Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency. In a public or permission-less blockchain, anyone can participate without a specific identity. Public blockchains often involve native crypto-currency and use consensus based on various protocols such as Proof of Work (PoW). On the other hand, a permissioned blockchain database provides a system which can secure inter-actions among a group of entities which share a common goal, but which do not fully trust one another, such as businesses that exchange funds, goods, information, and the like.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of permissioned database in the blockchain of Sen, because doing so would provide storage for the proof of work(par 0037).



 	As per claim 3, Hertzog in view of Lie discloses The system of claim 1, the Hertzog  discloses the blockchain database is a blockchain database ( 0339] A block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another), and wherein the virtual machine logic is configured to perform a cryptographic hash function on the data of the smart contract that is incorporated into the blockchain database ([0156] A computer, network, or blockchain, may deploy a smart contract. A smart contract is computer code that implements transactions of a contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform) that supports recording transactions in blockchains. In addition, the smart contract itself is recorded as a transaction in the blockchain using an identity token that is a hash (i.e., identity token) of the computer code so that the computer code that is executed can be authenticated. When deployed, a constructor of the smart contract executes initializing the smart contract and its state. The state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree). When a transaction is recorded against a smart contract, a message is sent to the smart contract and the computer code of the smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account). The computer processes the code and ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain. For example, a smart contract may request an exchange of one type of cryptocurrency token to another. The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts).  
 	The combination fails to disclose encrypt the data of the smart contract that is incorporated into the permissioned blockchain database.  
 	However, Sen disclose encrypt the data of the smart contract that is incorporated into the permissioned blockchain database ( par 0034 use of the encryption in the blockchain provides security and builds trust. The smart contract manages the state of the asset to complete the life-cycle. The example blockchains are permission decentralized. Thus, each end user may have its own ledger copy to access. Multiple organizations (and peers) may be on-boarded on the blockchain network. The key organizations may serve as endorsing peers to validate the smart contract execution results, read-set and write-set. In other words, the blockchain inherent features provide for efficient implementation of a method for linking of tokens ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of permissioned database in the blockchain of Sen, because doing so would provide storage for the proof of work(par 0037).

 	
 	As per claim 11, Hertzog in view of Lie discloses The system of claim 1, the combination does not explicitly discloses wherein the blockchain database is a public blockchain database, and wherein the smart contract is created in the public blockchain database as multi- signature smart contract that requires a number of signatures to be completed
 	 However, Sen discloses wherein the blockchain database is a public blockchain database, and wherein the smart contract is created in the public blockchain database as multi- signature smart contract that requires a number of signatures to be completed ([0043] Swapping of assets across blockchain networks may be implemented using Hash Time Locks (HTLC). However, in HTLC, post swap there is no control of the prior owner of the asset. For example, once user A has given 10btc for 5ETH to user B, the user A has no control over the state of the ETHs. This approach does not work for linked tokens that require the fields to be linked until a mutual unlinking decision is made. According to one exemplary embodiment, the ledger fields need to remain linked for the entire time the token is active. The exemplary embodiments provide the method and system for creating/updating/deleting of linked ledger fields. In other words, the ledger fields can only be modified by a mutual consent of both parties. In one embodiment, a token data-structure design may be used. The token data-structure may carry the information regarding the parties who need to give their approval before modifying the field (which is to be linked) by using a multi-signature (multi-sig) approach).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of mutli-signature in the blockchain of Sen, because doing so would provide a mutual consent of both parties(par 0043).

 	As per claim 13, Hertzog in view of Lie discloses the system of claim 12, Hertzog discloses wherein the blockchain database is a permissioned blockchain database( 0339] A block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another),, and wherein the virtual machine logic is configured to perform a cryptographic hash function on the data of the smart contract that is incorporated into the permissioned blockchain database([0156] A computer, network, or blockchain, may deploy a smart contract. A smart contract is computer code that implements transactions of a contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform) that supports recording transactions in blockchains. In addition, the smart contract itself is recorded as a transaction in the blockchain using an identity token that is a hash (i.e., identity token) of the computer code so that the computer code that is executed can be authenticated. When deployed, a constructor of the smart contract executes initializing the smart contract and its state. The state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree). When a transaction is recorded against a smart contract, a message is sent to the smart contract and the computer code of the smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account). The computer processes the code and ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain. For example, a smart contract may request an exchange of one type of cryptocurrency token to another. The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts).  
 	The combination does not discloses the blockchain database is a permissioned blockchain database.
 	However, Sen discloses  the blockchain database is a permissioned blockchain database (par 0027 0027] A decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. A blockchain is an example of a decentralized database which includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties. The untrusted parties are referred to herein as peers or peer nodes. Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency. In a public or permission-less blockchain, anyone can participate without a specific identity. Public blockchains often involve native crypto-currency and use consensus based on various protocols such as Proof of Work (PoW). On the other hand, a permissioned blockchain database provides a system which can secure inter-actions among a group of entities which share a common goal, but which do not fully trust one another, such as businesses that exchange funds, goods, information, and the like.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of permissioned database in the blockchain of Sen, because doing so would provide storage for the proof of work(par 0037).

 	As per claim 14, Hertzog in view of Lie discloses The system of claim 12, the Hertzog  discloses the blockchain database is a blockchain database ( 0339] A block chain or blockchain is a distributed database that maintains a list of data records, the security of which is enhanced by the distributed nature of the block chain. A block chain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores or the like operably connected with one another), and wherein the virtual machine logic is configured to perform a cryptographic hash function on the data of the smart contract that is incorporated into the blockchain database ([0156] A computer, network, or blockchain, may deploy a smart contract. A smart contract is computer code that implements transactions of a contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform) that supports recording transactions in blockchains. In addition, the smart contract itself is recorded as a transaction in the blockchain using an identity token that is a hash (i.e., identity token) of the computer code so that the computer code that is executed can be authenticated. When deployed, a constructor of the smart contract executes initializing the smart contract and its state. The state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree). When a transaction is recorded against a smart contract, a message is sent to the smart contract and the computer code of the smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account). The computer processes the code and ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain. For example, a smart contract may request an exchange of one type of cryptocurrency token to another. The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts).  
 	The combination fails to disclose encrypt the data of the smart contract that is incorporated into the permissioned blockchain database.  
 	However, Sen disclose encrypt the data of the smart contract that is incorporated into the permissioned blockchain database ( par 0034 use of the encryption in the blockchain provides security and builds trust. The smart contract manages the state of the asset to complete the life-cycle. The example blockchains are permission decentralized. Thus, each end user may have its own ledger copy to access. Multiple organizations (and peers) may be on-boarded on the blockchain network. The key organizations may serve as endorsing peers to validate the smart contract execution results, read-set and write-set. In other words, the blockchain inherent features provide for efficient implementation of a method for linking of tokens ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of permissioned database in the blockchain of Sen, because doing so would provide storage for the proof of work(par 0037).

 	As per claim 20, Hertzog in view of Lie discloses The system of claim 12, the combination does not explicitly discloses wherein the blockchain database is a public blockchain database, and wherein the smart contract is created in the public blockchain database as multi- signature smart contract that requires a number of signatures to be completed
 	 However, Sen discloses wherein the blockchain database is a public blockchain database, and wherein the smart contract is created in the public blockchain database as multi- signature smart contract that requires a number of signatures to be completed ([0043] Swapping of assets across blockchain networks may be implemented using Hash Time Locks (HTLC). However, in HTLC, post swap there is no control of the prior owner of the asset. For example, once user A has given 10btc for 5ETH to user B, the user A has no control over the state of the ETHs. This approach does not work for linked tokens that require the fields to be linked until a mutual unlinking decision is made. According to one exemplary embodiment, the ledger fields need to remain linked for the entire time the token is active. The exemplary embodiments provide the method and system for creating/updating/deleting of linked ledger fields. In other words, the ledger fields can only be modified by a mutual consent of both parties. In one embodiment, a token data-structure design may be used. The token data-structure may carry the information regarding the parties who need to give their approval before modifying the field (which is to be linked) by using a multi-signature (multi-sig) approach).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of mutli-signature in the blockchain of Sen, because doing so would provide a mutual consent of both parties(par 0043).


 	
Claims 8  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Hertzog et al US 2020/0027067 in view of Liu US 2019/0385156 in view of Schmeling et al US 2019/0180291.

 	As per claim 8,  Hertzog in view of Liu discloses the system of claim 1,  the combination fails to discloses wherein the smart contract is an insurance smart contract that includes an insurance fee.  
 	However, Schmeling disclose wherein the smart contract is an insurance smart contract that includes an insurance fee (par 0114  smart-contract technology can automatically enable payment at the time of purchase, or some compliance-based payment mechanisms can be pre-written into the contract (i.e. the consumer pays the full price of the prescription if they do not comply with the prescribed dosing regimen, or receives incentive payments based on short- or long-term compliance). This smart-contract capability can further be expanded by creating a compliance-based cost model for prescription drug coverages, whereby the blockchain-enabled packaging creates verifiable logs detailing which individual consumed which medication at which time. By writing this data to an accessible blockchain, providers will be able to track progress, caregivers who are not co-located with the patient (such as parents, adult children, or other guardians) can be notified in the case of a missed dose, and insurance companies can create incentives for compliance that can be easily, automatically, digitally, and irrefutably verified).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of smart contract includes insurance of Schmeling, because doing so would provide a system that can create the incentive that can be verified automatically, digitally(par 0114).

As per claim 17,  Hertzog in view of Liu discloses the system of claim 12,  the combination fails to discloses wherein the smart contract is an insurance smart contract that includes an insurance fee.  
 	However, Schmeling disclose wherein the smart contract is an insurance smart contract that includes an insurance fee (par 0114  smart-contract technology can automatically enable payment at the time of purchase, or some compliance-based payment mechanisms can be pre-written into the contract (i.e. the consumer pays the full price of the prescription if they do not comply with the prescribed dosing regimen, or receives incentive payments based on short- or long-term compliance). This smart-contract capability can further be expanded by creating a compliance-based cost model for prescription drug coverages, whereby the blockchain-enabled packaging creates verifiable logs detailing which individual consumed which medication at which time. By writing this data to an accessible blockchain, providers will be able to track progress, caregivers who are not co-located with the patient (such as parents, adult children, or other guardians) can be notified in the case of a missed dose, and insurance companies can create incentives for compliance that can be easily, automatically, digitally, and irrefutably verified).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of smart contract includes insurance of Schmeling, because doing so would provide a system that can create the incentive that can be verified automatically, digitally(par 0114).



Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Hertzog et al US 2020/0027067 in view of Liu US 2019/0385156 in view of Semenovskiy et al US 2021/0281421.

	As per claim 4, Hertzog in view of Liu the system of claim 1, the combination does not disclose wherein the smart contract comprises a matrix code.  
 	However, Semenovskiy disclose wherein the smart contract comprises a matrix code. ( [0094] The invention is, in a preferred embodiment, a culmination of the following factors, which lead to a fully authenticatable electronic signature: (i) Create a Blockchain wallet on a Blockchain that supports SmartContracts and associate it to email/password account; (ii) reference the wallet as member of the system; (iii) add a successfully completed KYC identity verification profile to email/password user account; (iv) take the file that needs to be signed; (v) encrypt it using desired user wallets, which grants access only to them; (vi) store the encrypted version; (vii) store the checksum of the version in SmartContract using a blockchain transaction; (viii) store the signatories wallet addresses in SmartContract using a blockchain transaction; (ix) decrypt the document using one of the signatory wallets; (x) take selfie of the signatory and compare it with the selfie on KYC profile via AI; (xi) apply signature marks when needed to the document; (xii) calculate and store electronic signature of the document using user's wallet; (xiii) encrypt it using signatories wallets; (xiv) store the encrypted version; (xv) store the checksum of the version in SmartContract using a blockchain transaction; (xvi) store the checksum of the selfie picture in SmartContract using a blockchain transaction; (xvii) decrypt the document using one of the signatory wallets; (xviii) apply the QR code that contains a link to the audit trail and a checksum to verify its validity on each page; (xix) present audit trail when accessing the link from QR, which contains: (a) number of pages in the original document, (b) faces of the signatories, (c) identity verification timestamp, (d) Blockchain transaction references to the transaction that stores selfie picture checksum (Signature transaction), (e) electronic signature of the signed document version, and (f) signature timestamp.).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of “ SmartContract using a blockchain transaction; (xvi) store the checksum of the selfie picture in SmartContract using a blockchain transaction; (xvii) decrypt the document using one of the signatory wallets; (xviii) apply the QR code that contains a link to the audit trail and a checksum to verify its validity on each page; (xix) present audit trail when accessing the link from QR, which contains of Semenovskiy, because doing so would provide transaction that stores selfie picture checksum (Signature transaction)(par 0094).

 	As per claim 15, Hertzog in view of Liu the system of claim 12, the combination does not disclose wherein the smart contract comprises a matrix code.  
 	However, Semenovskiy disclose wherein the smart contract comprises a matrix code. ( [0094] The invention is, in a preferred embodiment, a culmination of the following factors, which lead to a fully authenticatable electronic signature: (i) Create a Blockchain wallet on a Blockchain that supports SmartContracts and associate it to email/password account; (ii) reference the wallet as member of the system; (iii) add a successfully completed KYC identity verification profile to email/password user account; (iv) take the file that needs to be signed; (v) encrypt it using desired user wallets, which grants access only to them; (vi) store the encrypted version; (vii) store the checksum of the version in SmartContract using a blockchain transaction; (viii) store the signatories wallet addresses in SmartContract using a blockchain transaction; (ix) decrypt the document using one of the signatory wallets; (x) take selfie of the signatory and compare it with the selfie on KYC profile via AI; (xi) apply signature marks when needed to the document; (xii) calculate and store electronic signature of the document using user's wallet; (xiii) encrypt it using signatories wallets; (xiv) store the encrypted version; (xv) store the checksum of the version in SmartContract using a blockchain transaction; (xvi) store the checksum of the selfie picture in SmartContract using a blockchain transaction; (xvii) decrypt the document using one of the signatory wallets; (xviii) apply the QR code that contains a link to the audit trail and a checksum to verify its validity on each page; (xix) present audit trail when accessing the link from QR, which contains: (a) number of pages in the original document, (b) faces of the signatories, (c) identity verification timestamp, (d) Blockchain transaction references to the transaction that stores selfie picture checksum (Signature transaction), (e) electronic signature of the signed document version, and (f) signature timestamp.).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of verify the code of the smart contract of Hertzog, based on the teaching of swap smart contract token of Liu, based on the teaching of “ SmartContract using a blockchain transaction; (xvi) store the checksum of the selfie picture in SmartContract using a blockchain transaction; (xvii) decrypt the document using one of the signatory wallets; (xviii) apply the QR code that contains a link to the audit trail and a checksum to verify its validity on each page; (xix) present audit trail when accessing the link from QR, which contains of Semenovskiy, because doing so would provide transaction that stores selfie picture checksum (Signature transaction)(par 0094).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coburn et al US 2018/0197172 discloses executing a digital contract 120. The digital contract 120 can comprise a digital ledger token. The digital ledger token can comprise a digital ledger currency 122. The digital ledger token can be referred to as a medium of exchange. The digital ledger token can comprise a plurality of individual tokens. The digital ledger token can comprise cryptocurrency. The digital currency can include Ethereum.TM. digital currency, which allows for the creation of digital smart contracts. The digital ledger token can comprise Ethereum.TM.. Other digital currencies, such as Bitcoin.TM., can also be employed. The digital ledger token can comprise blockchain technology. The digital contract that was executed can provide a platform, or framework, with which to oversee digital competition 130. The digital contract can comprise a smart contract. The smart contract can comprise a wager. The digital contract can be maintained using blockchain technology. The data associated with the digital contract can be maintained using blockchain technology.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496